     Case 2:21-cv-00830-PA-RAO Document 21 Filed 03/04/21 Page 1 of 2 Page ID #:77



 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 S.W. Birch St., Suite 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 5

 6
     Attorneys for Plaintiff ANTHONY BOUYER
 7

 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11     ANTHONY BOUYER, an                   Case No.: 2:21-cv-00830-PA-RAO
       individual,
12                                          PLAINTIFF’S RESPONSE TO ORDER
13     Plaintiff,                           TO SHOW CAUSE RE DISMISSAL
                                            FOR LACK OF PROSECUTION
14     v.
15
       IRMAS PAXTON LLC, a
16     California limited liability
17     company; GOLD PAXTON
       LLC, a California limited
18     liability company; ROUSSO
19     PAXTON LLC, a California
       limited liability company; and
20     DOES 1-10, inclusive,
21
       Defendants.
22

23

24

25

26
27

28

                                              1
     Case 2:21-cv-00830-PA-RAO Document 21 Filed 03/04/21 Page 2 of 2 Page ID #:78



 1
     TO THE COURT OF THE ABOVE-ENTITLED CASE AND TO ALL
 2
     PARTIES AND THEIR COUNSEL OF RECORD
 3
           On March 3, 2021 the Court issued an Order to Show Cause Re Dismissal For
 4
     Lack of Prosecution.
 5
                  PLEASE TAKE NOTICE that Plaintiff ANTHONY BOUYER has
 6
     settled the above-captioned matter with Defendant IRMAS PAXTON LLC, GOLD
 7
     PAXTON LLC, and ROUSSO PAXTON LLC. This settlement will resolve the
 8
     above-captioned matter in its entirety and with prejudice. The Parties are in the
 9
     process of finalizing a settlement agreement and anticipate filing a Dismissal within
10
     the next forty-five (45) days.
11
           In consideration of this settlement and with the intentions of preserving both
12
     the Court’s resources and the Parties’ respective resources, Plaintiff respectfully
13
     requests that the Court discharge the Order to Show Cause pending the Parties filing
14
     of a Dismissal.
15

16

17
     Dated: March 4, 2021             MANNING LAW, APC
18

19                                    By: /s/ Joseph R. Manning Jr., Esq.
20                                       Joseph R. Manning Jr., Esq.
                                         Attorneys for Plaintiff
21                                       Anthony Bouyer
22

23

24

25

26
27

28
                                                  2
